Citation Nr: 0029415	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  96-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension benefits in the calculated amount of $23,676.00, to 
include the question of whether the request for a waiver was 
timely filed.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1972 to April 1972.  
He died in June 1973.  The appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The case returns to the Board following a remand to the RO in 
August 1997.  


FINDINGS OF FACT

1.  The evidence of record establishes that the appellant was 
notified by letter dated January 22, 1990 that an overpayment 
of VA death pension benefits had been created in the amount 
of $23,676.00.  This notice included information advising the 
appellant of her right to request waiver of recovery of the 
debt within 180 days.

2.  The RO received from the appellant a request for a waiver 
of recovery of the overpayment in September 1992 and again in 
November 1994.    

3.  The evidence does not show that appellant's receipt of 
the overpayment notice of delayed by reason of VA or postal 
error or other reason beyond her control.  



CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of VA death pension benefits in the amount of 
$23,676.00 was not timely filed.  38 U.S.C.A. §§ 5107, 
5302(a) (West 1991); 38 C.F.R. § 1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965(b) (1999).  

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).  The 180-day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  
38 C.F.R. § 1.963(b)(2).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness. Id.

In this case, the evidence of record demonstrates that the 
appellant was notified by letter dated January 22, 1990 that 
an overpayment had been created in the amount of $23,676.00.  
This notice also included information concerning the 
appellant's right to request waiver of the debt within 180 
days.  A review of the record reveals that the RO received a 
request for waiver of recovery of the overpayment from the 
appellant in a report of contact and separate written 
statement from the appellant, both dated in September 1992.  
In addition, in November 1994, the RO received a photocopy of 
a statement dated in May 1994 requesting a waiver of recovery 
of overpayment.           

Because the notice of overpayment was issued after March 31, 
1983, the appellant had 180 days from the date of that notice 
in which to request a waiver of recovery of the debt.  
Clearly, both of the appellant's requests for a waiver were 
received more than 180 days after the notification of the 
overpayment in January 1990.  

As noted in the August 1997 remand, the claims folder does 
not contain a copy of the January 22, 1990 notice of 
overpayment.  However, in June 2000, the RO obtained from the 
Debt Management Center a statement certifying that the first 
demand letter with respect to this overpayment, including a 
notice of her rights, was mailed to the appellant's address 
of record at that time and was not returned as undeliverable 
due to an incorrect address.  The attached work product 
supports this statement.  In addition, a separate review of 
the claims folder by the undersigned reveals no indication 
that the notice was returned as undeliverable.  Moreover, 
there is a presumption of regularity that attaches to the 
administrative or governmental procedures of mailing notices.  
Jones v. West, 12 Vet. App. 98, 100 (1998).  Although this 
presumption may be rebutted by clear evidence to the 
contrary, the appellant has not submitted any such evidence.  
Similarly, the appellant has not shown some postal error 
resulted in delayed receipt of the overpayment notice.    

In her September 1992 statement, the appellant asserted that 
her representative at that time submitted a request for a 
waiver in a timely manner in 1990.  However, careful review 
of the claims folder fails to reveal any communication from 
the appellant or her representative dated in 1990 that may be 
construed as a request for waiver of recovery of her debt.    

Under these circumstances, the Board finds no reasonable 
basis upon which to conclude that the appellant's request for 
waiver of recovery of the overpayment at issue was timely 
received.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
Accordingly, the Board must deny the appeal.  


ORDER

As a timely request for waiver of recovery of an overpayment 
of VA death pension benefits in the amount of $23,676.00 was 
not submitted, the appeal is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals
